Citation Nr: 1708662	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period prior to July 6, 2011 and in excess of 70 percent for the period beginning July 6, 2011. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to July 6, 2011. 


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent 


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army during the Vietnam era, from October 1968 until March 1969, and again from April 1969 until November 1971, inclusive of six months of service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (hereinafter, Agency of Original Jurisdiction (AOJ)).  The AOJ granted service connection for PTSD and assigned a 50 percent disability rating, effective March 30, 2011. 

However, a May 2014 rating decision awarded a higher, 70 percent rating for the Veteran's PTSD, effective February 9, 2012.  Subsequently, a November 2014 rating decision awarded the Veteran an earlier effective date for the 70 percent rating, dating back to July 6, 2011.  This grant did not constitute the maximum benefit sought on appeal (100 percent), thus the PTSD rating matter for the period from March 30, 2011, (the effective date of service connection) through July 5, 2011, as well as from July 6, 2011, to present, remains on appeal before the Board.  

Similarly, a July 2014 rating decision awarded the Veteran a TDIU, effective July 6, 2011.  However, as the TDIU claim is part and parcel to the initial rating of the Veteran's PTSD claim, the matter also remains before the Board for the period from March 30, 2011, to July 5, 2011. 

The case was previously before the Board in July 2015, when it was remanded to determine the functional impairment caused by the Veteran's service-connected disability alone, as well as to adjudicate the Veteran's intertwined TDIU claim.  

The Veteran was afforded a Board hearing in May 2015, but cancelled his request in writing.  Therefore, this matter is ready for further appellate review. 

As noted in the prior remand, the applications to reopen service connection claims for a back injury and multiple sclerosis (MS) have been raised by the record, but have not been adjudicated by the AOJ.  See Correspondence September 2011, February 2014 and July 2014.  Therefore, the Board does not have jurisdiction over the matters which are referred to the AOJ for appropriate action.

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in areas such as work, family relations, thinking and mood due to symptoms such as thought content involving suicidal ideation and feelings of worthlessness, cognitive impairment demonstrated by an inability to perform serial 7s, and spell "world" backwards, dysphoric mood, daytime fatigue and irritability due to sleep impairment and difficulty in adapting to stressful circumstances.

2.  For the entire appeal period, the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  For the period prior to July 6, 2011, the criteria for a 70 percent schedular rating for PTSD have been met, but the criteria for a higher rating still have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  For the period prior to July 6, 2011, the criteria for TDIU on a schedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection for his PTSD disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The duty to assist the Veteran has been satisfied in this case.  The AOJ has obtained the Veteran's service treatment records, his identified VA treatment records, and all private treatment records for which the Veteran has identified and authorized VA to obtain on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2016, the AOJ was notified by the Social Security Administration (SSA) that medical records associated with an award of disability benefits had been destroyed.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes in response to a July 2015 Board remand.  Thus, the Board also finds substantial compliance with its prior remand directives.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Increased Rating Claims 

The Veteran seeks a higher disability rating for his service-connected PTSD.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993)(a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information, including lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected PTSD has been initially rated under the general Rating Schedule for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, the claim on appeal was originally certified to the Board in December 2014.  As such, the nomenclature employed in this portion of VA's Rating Schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association ("DSM-V").  38 C.F.R. § 4.130.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

Under the Rating Schedule, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan. 

The record includes an examiner's assessment of the Veteran's PTSD in terms of a Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" used in the replaced DSM-IV.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  While DSM-IV is not applicable to the current claim, the GAF score has some evidentiary value.

In pertinent part, a GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

After a review of the lay and medical evidence, the Board finds that, for the entire appeal period, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in areas such as work, family relations, thinking and mood due to symptoms such as thought content involving suicidal ideation and feelings of worthlessness, cognitive impairment demonstrated by an inability to perform serial 7s, and spell "world" backwards, dysphoric mood, daytime fatigue and irritability due to sleep impairment and difficulty in adapting to stressful circumstances.

In pertinent part, the Veteran served in Vietnam during the Vietnam Era as a military policeman.  His clinic records reflected treatment for depressive disorder not otherwise specified and anxiety.  In the late 1990s, he was diagnosed with chronic progressive MS which, according to his treating physician, rendered the Veteran unemployable.  An April 2000 letter from a private neurologist noted that the Veteran had a history of flashbacks, sleeping difficulty and post stress anxiety which reappeared when his MS symptoms became disabling.

The Veteran filed his service connection claim for PTSD on March 30, 2011, and was afforded a VA PTSD examination in April of 2011.  At said examination, the Veteran reported being treated for depression with Cymbalta which had a side effect of drowsiness, decreased appetite, fatigue and confusion.  He reported a history of flashbacks and poor sleep when returning from Vietnam which had diminished greatly.  In the last 10 years or so, he reported increased sleep problems with dreaming of unpleasant wartime experiences which varied from 2 to 3 times a week to sometimes once every two weeks.  He generally had non-restorative sleep averaging 4-6 hours with awakening 3-4 times to use the bathroom.  He described his sleep pattern as resulting in tiring easily during the day.  He described his marital relationship as excellent.  He had many friends with whom he went to breakfast every morning, but was otherwise stuck at home due to his inability to drive due to MS.

The Veteran reported that he enjoyed spending time on the computer, paying bills, playing solitaire, and staying in touch with friends via e-mail.  His physical limitations due to MS interfered with his past hobbies and made it difficult to perform chores in the house.  He reported a suicide attempt 2 years previous which he self-aborted when he thought about how his death would affect his family.  

The examiner reported the Veteran's dysphoric mood and constricted affect.  The Veteran was clean, neatly groomed and appropriately and casually dressed.  Speech was spontaneous, clear and coherent.  His attention was intact, and his memory, including remote, recent, and immediate, were all normal.  The Veteran was unable to perform serial 7s, and spell "world" backwards.  He was oriented to person, time and place.  His thought process was unremarkable.  His thought content included suicidal ideation which had occurred 2 to 3 times in the past 4-5 years related to feelings of worthlessness and physical limitations.  There were no delusions, impairment of judgment, hallucinations, inappropriate behavior, panic attacks, or homicidal ideations.  The Veteran had good impulse control with no episodes of violence.

The examiner described the frequency, severity and duration of PTSD symptoms as involving trauma re-experiencing and trauma avoidance symptoms which occurred variously from weekly to several times a month of moderate severity which had recently increased in frequency and intensity.  There were no periods of remission.  The Veteran was often irritable with his wife and family, had daytime fatigue and irritability due to sleep impairment, and kept his trauma related memories from others due to fear of rejection.  The examiner diagnosed chronic, moderate PTSD and assigned a GAF score of 55.  The examiner opined that PTSD resulted in reduced reliability and productivity due to PTSD symptoms, but did not result in deficiencies in judgment, thinking, family relations, work, mood or school or total occupational and social impairment.  The examiner further noted the Veteran was capable of managing financial affairs, is negative for obsessive/ritualistic behavior. 

An April 2011 Mental Health Diagnostic Study reflected that out of fifteen circumstances, the Veteran reported he felt "not at all" and "extremely" in only one category each; trouble remembering important parts of stressful military experiences; and avoiding activities or situations because they remind you of said stressful military experience, respectively.  Conversely, the Veteran responded "moderately" in the circumstances of repeated disturbing memories, feeling upset by stressful memories, feeling irritable or having angry outburst, and having difficulty concentrating. 

In a statement received in May 2011, the Veteran described living in Vietnam since his return which resulted in awakening due to nightmares and flashbacks.  He noted that many nights he was unable to sleep due to nightmares, so much so, that he found himself sleeping in chairs to prevent having flashbacks.  He had involuntarily stopped working due to MS which, according to his doctor, was aggravated by stress.

In February 2012, the Veteran underwent additional VA examination, with review of the claims file.  At that time, the Veteran described his marriage as remaining strong, as having a good relationship with his daughter, and having additional close relationships with other family members.  He continued to see his friends at breakfast, but less often due to nausea, physical weakness and pain.  Since his last examination, he saw a counselor due to his wife's concerns that he might harm himself.  However, he only went to one session as he felt he had control over his actions and would not harm himself.  He otherwise denied any significant changes since his last examination.  

Dissimilar to the April 2011 VA examination, the February 2012 examiner opined that the symptoms exhibited as a result of Veteran's PTSD caused him a total occupational and social impairment.  While the examiner used the language of the Rating Schedule, "total occupational and social impairment," he noted the Veteran experienced the following symptoms: diminished interest or participation in significant activities, restricted range of affect, depressed mood, anxiety, chronic sleep impairment, irritability or outbursts of anger, mild memory loss, such as forgetting names, directions, or recent events, and impaired abstract thinking.  The examiner further noted the Veteran's hyperarousal and suicidal ideation.  At the conclusion, the examiner opined that the Veteran's PTSD trauma related symptoms interacted with his non-service-connected MS, and were likely responsible for periods of exacerbation of his MS.  Further, he stated that the Veteran was unemployable in all physical and sedentary employment settings.  The examiner assigned a GAF score of 42.

A review of the Veteran's clinical records in Virtual VA following that examination are notable for providing a picture into the Veteran's level of disability, including a September 2012 annotation in which the Veteran reported an increase in PTSD symptoms, especially nightmares with increased life stress, but also noted the Veteran was alert, oriented, with even affect, and was independent in his daily life activities; a December 2012 annotation which concluded that the Veteran had no decreased ability to think or concentrate, no indecisiveness, and no recurrent thoughts of death; a December 2013 mental health counseling session in which the clinician noted it was the first session regarding the Veteran's PTSD since January 2013, but the Veteran was teachable, understanding, and well put together, but seemed stressed from home life including his daughter's divorce.  Lastly, an August 2014 clinical record noted that the Veteran had experienced no hallucinations or paranoia.  

In a statement received in January and February 2014, the Veteran's spouse described a history of relapses, sleepless nights, terrible nightmares and reliving of Vietnam events.  Additional witness statements dated in February 2014 described the Veteran as having diminishing short term memory and cognitive abilities.

More recently, in May 2016, the Veteran underwent another VA examination by the same examiner in February 2012.  At this time, the Veteran described having an excellent marital relationship and continued close relations to his daughter and several other family members.  He also had close friendships with other people with weekly contact at a nearby restaurant.  He denied any significant behavioral changes since the last examination.  On examination, the Veteran was dressed cleanly and appropriately for the weather in sneakers, jeans and casual sweater.  His grooming appeared good and personal hygiene was well within normal limits.  Eye contact was good throughout the examination.  His speech was clear, concise, and appropriately elaborative with no unusual latencies.  His mood was mildly anxious and affect was congruent with mood and unrestricted in range.  Based on verbalizations, intellectual functioning was grossly assessed to be within the average range.  There were no signs of formal thought disorder observed or reported.  Judgment and insight appeared to be impaired.

The examiner noted the Veteran's irritability, difficulty sleeping, lowered mood, decreased memory for recently-learned events, increased anxiety, problems with attention/concentration, and difficulty getting along with others.  Despite this, the examiner was unable to address more specifically the effect of the Veteran's PTSD alone, on his cognitive abilities and memory, as a result of his current MS diagnosis.  He stated that "given the overlap in symptoms associated with the Veteran's PTSD and MS (for example problems with attention/ concentration and short-term memory complaints) and the co-occurrence of both conditions at the time of this evaluation," determining what the Veteran's PTSD caused, alone was out of his realm of knowledge, and needed the attention of a medical doctor.  

Here, the AOJ awarded a 70 percent rating initially effective to the date of the February 2012 VA examination.  See AOJ rating decision dated May 2014.  The AOJ later revised the effective date to the July 6, 2011 application for TDIU benefits based on an implied lay assertion of increased severity of PTSD.  See AOJ rating decision dated November 2014.  However, the lay evidence demonstrates no significant change in PTSD symptomatology within the appeal period.  Notably, the initial VA examination in April 2014 demonstrated thought content involving suicidal ideation and feelings of worthlessness, cognitive impairment demonstrated by an inability to perform serial 7s, and spell "world" backwards, dysphoric mood, daytime fatigue and irritability due to sleep impairment and difficulty in adapting to stressful circumstances.  

Resolving reasonable doubt in favor of the Veteran and by applying the approximating principles of 38 C.F.R. § 4.7, the Board finds that, for the entire appeal period, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in areas such as work, family relations, thinking and mood due to symptoms such as thought content involving suicidal ideation and feelings of worthlessness, cognitive impairment demonstrated by an inability to perform serial 7s, and spell "world" backwards, dysphoric mood, daytime fatigue and irritability due to sleep impairment and difficulty in adapting to stressful circumstances.  Thus, a uniform 70 percent rating is warranted for the entire appeal period.

However, the Board finds that the lay and medical evidence does not demonstrate that the Veteran's PTSD has more closely approximated "total" occupational and social impairment for any time during the appeal period.  In this respect, the Board acknowledges the February 2012 assessment of "total occupational and social impairment" based on symptoms such as diminished interest or participation in significant activities, restricted range of affect, depressed mood, anxiety, chronic sleep impairment, irritability or outbursts of anger, mild memory loss, such as forgetting names, directions, or recent events, impaired abstract thinking, hyperarousal and suicidal ideation.  

Notably, the February 2012 VA examiner performed the 2016 VA examination wherein it was found that the Veteran did not demonstrate "total" occupational and social impairment.  Clearly, the record reflects that the Veteran demonstrates the capacity for social functioning as he has steadfastly reported an excellent marriage, and good relations with family members and a network of friends.  The frequency, severity, and duration of his PTSD - while causing irritability and decreased functioning - has not resulted in total social impairment.

More importantly, while the Veteran does demonstrate some cognitive deficits, the Veteran remains fully oriented and has residual memory for names of close relatives, own occupation and own name.  The 2016 VA examiner described the Veteran's speech as clear, concise, and appropriately elaborative with no unusual latencies, and having intellectual functioning within the average range.  There were no signs of formal thought disorder observed or reported.  The Veteran has suicidal ideations, but demonstrates the judgment and insight to act upon his thoughts.  Additionally, the lowest GAF score of 42 contemplates some residual occupational and social capacity.  

Thus, while the February 2012 VA examiner used the language of the Rating Schedule, the collective symptomatology over the course of the rating period for Veteran's PTSD, more nearly reflects that the Veteran experiences an occupational and social impairment in most areas, including impaired abstract thinking, suicidal ideation, and irritability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (noting symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating").  As the Veteran is able to maintain his independence, including personal hygiene, has not experienced hallucinations, maintains logical thought processes and judgment, and is orientated as to time and place, the Board finds that the opinion of the February 2012 VA examiner is outweighed by the actual clinic findings.

As a result, the totality of the Veteran's symptoms, do not amount to a total occupational and social impairment as required for the 100 percent schedular disability evaluation.  In so holding, the Board has found the description of the Veteran's PTSD symptoms and functional impairment by the Veteran, his spouse and other witnesses to be credible and consistent with the evidentiary record.  Based on these descriptions, the Board has found no significant change in PTSD symptomatology to warrant a "staged" rating as found by the AOJ.  However, to the extent these statements could be described as supporting a finding of "total" occupational and social impairment, the Board finds more probative the totality of the medical evaluation findings discussed above as well as the lay descriptions by the Veteran and his spouse which, in the opinion of the Board, does not describe "total" occupational and social impairment.  There is no further doubt of material fact to be resolved in the Veteran's favor. 

The Board further observes that, as there is no medical evidence differentiating symptoms associated with the Veteran's non-service-connected MS, and those associated with PTSD, the Board has considered all of the Veteran's psychiatric symptomatology (including cognitive impairment) to be of service-connected origin when determining the appropriate disability rating for his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

TDIU

The Veteran contends that his PTSD renders him unable to obtain and maintain substantially gainful employment.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the Veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16. 

In the instant matter, the period for which the Veteran seeks a TDIU is March 30, 2011, through July 5, 2011.  At that time, the Veteran was only service-connected for one disability, PTSD, which is now ratable at 70 percent.  As such, the Veteran is eligible for consideration of a TDIU rating.  

The AOJ's November 2014 rating decision awarded TDIU effective to July 6, 2011 - the date the AOJ found that the Veteran met the schedular criteria for TDIU eligibility.  As held above, the Board has found that the Veteran's overall PTSD symptomatology and functioning has not appreciably changed since the filing of claim - which is only 4 months prior to the effective date of award for TDIU.  Given the Veteran's cognitive impairment and inability to handle stress associated with his PTSD described in the April 2011 VA examination, the Board finds that the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment for the entire appeal period.  As such, the Board finds that the criteria for TDIU have been met from March 30, 2011, through July 5, 2011.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of  "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is adequate, as the schedular criteria effectively describe the Veteran's symptoms for his PTSD.  As noted, the symptoms contained in the rating criteria are considered examples of those that would produce each level of impairment, but are not exclusive.  Therefore, all symptoms produced by the Veteran's PTSD have been considered, whether or not they are included in the Rating Schedule.  See Mauerhan, 16 Vet. App. at 442-3; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of other service-connected disability of tinnitus presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  His tinnitus is manifested by ear ringing which is assigned the maximum schedular rating under Diagnostic Code 6261.  The Board has fully considered the Veteran's additional service-connected disability in concluding that referral for consideration of an extraschedular rating is not warranted.



ORDER

An initial disability rating of 70 percent for the period prior to July 6, 2011 is granted, but a 100 percent schedular rating is denied. 

Entitlement to a TDIU for the time period from March 30, 2011, through July 5, 2011 is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


